Citation Nr: 0330848	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, fracture of the base of the fifth metatarsal, 
right foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1978 to January 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO, which denied the benefit sought on appeal.  In October 
2002, the veteran withdrew a claim of entitlement to a 
temporary total rating based on hospitalization and 
convalescence following surgery in September 2000 for non-
service-connected right foot calcaneal fracture.  At that 
time, the veteran also withdrew his request for a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  Additionally, it is noted that the RO rating 
decision of February 2003 denied service-connection for a 
right foot calcaneal fracture, to include on a secondary 
basis.  The matter is not on appeal.  


REMAND

The veteran claims entitlement to an increased rating for 
service-connected right foot fracture of the fifth 
metatarsal, a disability rated as 10 percent disabling since 
January 1982.  VA treatment records show treatment following 
a September 2000 right foot injury, wherein the veteran fell 
from a ladder and sustained a right foot calcaneal fracture.  
His recovery was complicated by pain and impairment, with a 
surgical reduction and internal fixation.  Service 
connection for this disability was denied in a February 2003 
RO rating decision, to include on a secondary basis.  
Accordingly, the Board remand of the claim on appeal is 
limited to VCAA notice.  

There was a significant change in the law during the 
pendency of this appeal, of which the veteran was given no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the veteran was 
given no notice of VCAA-that is, the veteran has not been 
advised what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate his 
claim, with notice as to what evidence, if any, the veteran 
is expected to obtain and submit, and what evidence VA will 
retrieve.  The salient point is that with no notice of VCAA 
on file, the appeal must be remanded for VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran 
and his representative and provide 
written notice of the provisions of VCAA 
which are applicable to the claims on 
appeal.  The veteran should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  The RO should complete any other 
development deemed indicated.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal.  If the decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be 
provided a SSOC, with an opportunity to 
respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


